DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “servo-motor… utilizing a spindle” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 

Claim Objections
Claims 6, 16, 17, 21 and 29 are objected to because of the following informalities:  
Claim 6 Ln 4, please amend to --and the force-building movement downwards--.
Claim 16 Ln 7, please amend to --[[a]] the pressure--.
Claim 17 Ln 3, please amend to --[[a]] the pressure--.
Claim 17 Ln 4, please amend to --a [[second]] 3-port/2-way control valve--.
Claim 21 Ln 3-4, please amend to --[[the]] a corresponding part of said pillar--.
Claim 29 Ln 3, please amend to --selecting [[an]] the electro-hydrostatic drive--.
Claim 29 uses the term ‘realizing’ throughout, please amend all to --performing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-23 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-
Claim 1 Ln 21-23 cites the limitation "(A) for the force-building movement, to clamp the first cylinder by the clamping apparatus to the pillar and to pressurize one cylinder chamber of the first cylinder with the hydraulic fluid”.  This limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and its original meaning has been lost.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --(A) for the force-building movement, is clamped by the clamping apparatus to the pillar by pressurizing one of the first and second cylinder chambers of the first cylinder with the hydraulic fluid--.
Claim 1 Ln 24-26 cites the limitation "(B) for the rapid movement, to unclamp the first cylinder is unclamped, by the clamping apparatus, from the pillar and to pressurize one cylinder chamber of the second cylinder with the hydraulic fluid”.  This limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and its original meaning has been lost.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --(B) for the rapid movement, by pressurizing one of the first and second cylinder chambers of the second cylinder with the hydraulic fluid--.
Claim 1 Ln 27-29 cites the limitation "(C) for the force-building movement downward, to pressurize the first cylinder chamber of the first cylinder with the hydraulic further comprises a force-building movement downward, and the pressurizing one of the first and second cylinder chambers of the first cylinder with the hydraulic fluid further comprises pressurizing the first cylinder chamber of the first cylinder with the hydraulic fluid, along with the first cylinder chamber of the second cylinder, which acts [[into]] in the same direction--.
Claim 1 Ln 30-32 cites the limitation "(D) for the force-building movement upward, to pressurize the second cylinder chamber of the first cylinder with the hydraulic fluid, along with the second cylinder chamber of the second cylinder, which acts into the same direction”.  This limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and its original meaning has been lost.  It is further unclear if this ‘force-building movement’ is the same as or different from the ‘force-building movement’ of line 21.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --(D) [[for]] the force-building movement further comprises a force-building movement upward, and the pressurizing one of the first and second cylinder chambers of the first cylinder with the hydraulic fluid further comprises pressurizing the second cylinder chamber of the first cylinder with the hydraulic fluid, along with the second cylinder chamber of the second cylinder, which acts [[into]] in the same direction--.
Claim 6 Ln 4-7 cites the limitation "for the rapid movement… move hydraulic fluid in a first direction… for the rapid movement… move fluid in an opposite, second direction”.  This claim has limitations that conflict with itself.  It is unclear how the rapid movement, which is distinct from the force building movement downward and the force building movement upward can comprise moving fluid in two, opposite directions in a single movement.  Therefore the scope of the claim is indeterminate.  
Claim 11 Ln 2-4 cites the limitation "for the rapid movement downward, to pressurize the first cylinder chamber of the second cylinder with the hydraulic fluid”.  This limitation is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and its original meaning has been lost.  It is further unclear if this ‘rapid movement’ is the same as or different from the ‘rapid movement’ of claim 1 line 24.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[for]] the rapid movement further comprises a rapid movement downward, and the pressurizing one of the first and second cylinder chambers of the second cylinder with the hydraulic fluid further comprises pressurizing--.
Claim 12 Ln 2-4 cites the limitation "for the rapid movement upward, the second cylinder chamber of the second cylinder is pressurized with the hydraulic fluid”.  It is unclear if this ‘rapid movement’ is the same as or different from the ‘rapid movement’ of claim 1 line 24.  Therefore the scope of the claim is indeterminate.  For examination, the further comprises a rapid movement upward, and the pressurizing one of the first and second cylinder chambers of the second cylinder with the hydraulic fluid further comprises pressurizing the second cylinder chamber of the second cylinder 
Claim 22 Ln 2-3 cites the limitation "the pillar has one or more ribs and/or grooves, to clamp reliably the first cylinder to the corresponding part of said pillar”.  It is unclear, in light of the specification, if ‘the one or more ribs and/or grooves’ are the same as or different from ‘the corresponding part’.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- the corresponding part of said pillar comprises one or more ribs and/or grooves, to clamp reliably the first cylinder to 
Claim 29 Ln 23-25 cites the limitation "when realizing the force-building movement downward, pressurizing the first cylinder chamber of the first cylinder with the hydraulic fluid, along with the first cylinder chamber of the second cylinder, which acts into the same direction”.  It is unclear if this ‘force-building movement’ is the same as or different from the ‘force-building movement’ of line 1/20-22.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --further comprises a force-building movement downward, wherein the pressurizing the one cylinder chamber of the first cylinder with the hydraulic fluid further comprises pressurizing the first cylinder chamber of the first cylinder with the hydraulic fluid, along with the first cylinder chamber of the second cylinder, which acts [[into]] in the same direction--.
Claim 29 Ln 26-28 cites the limitation "when realizing the force-building further comprises a force-building movement upward, wherein the pressurizing the one cylinder chamber of the first cylinder with the hydraulic fluid further comprises pressurizing the second cylinder chamber of the first cylinder with the hydraulic fluid, along with the second cylinder chamber of the second cylinder, which acts [[into]] in the same direction--.
Claim 31 Ln 3-4 cites the limitation "pressurizing, along with one cylinder chamber of the first cylinder…”.  It is unclear how this limitation is related to one of three method steps of claim 29 (either ln 17-19, 23-25 or 26-28).  Therefore the scope of the claim is indeterminate.  
Claim 32 Ln 3-4 cites the limitation "pressurizing one cylinder chamber of the second cylinder with the hydraulic fluid”.  It is unclear if this limitation is the same as or in addition to the limitation of claim 29 ln 20-22.  Therefore the scope of the claim is indeterminate.  
Claims 2-5, 10, 13-21, 23, 28 and 30 are rejected at least for their dependence upon either claim 1 or 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 11-16, 21-23, 28, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLASSEN GUENTER DE 2112701 A1, hereinafter Classen
Regarding claim 1, Classen discloses (Fig. 1) an electro-hydrostatic drive for realizing a rapid movement and a force-building movement, comprising 
a hydro-machine (21) with variable volume and/or rotational speed (depicted as at least a variable volume), driven by an electric motor (24), for providing a volume-flow of a hydraulic fluid [0028], 
a first cylinder (8) with a housing (8), a piston (9), a cylinder rod (10), and a first cylinder chamber (11) and a second cylinder chamber (12), 
a second cylinder (15) with a piston (17), a cylinder rod (18), and a first cylinder chamber (19) and a second (20) cylinder chamber, 
a moveable carrier plate (5), a pillar (4), and 
a clamping apparatus (13/14) to clamp or  unclamp the first cylinder to or from the pillar [0027], respectively, 
where the hydraulic drive (21) has a closed hydraulic circuit (depicted as a closed circuit comprising a return fluid line that directly feeds the pump inlet), which has, when run, a positive pressure above atmospheric pressure and which, utilizing the hydro-machine, can pressurize either the first cylinder chamber or the second cylinder chamber of the first cylinder and/or the first cylinder chamber or the second cylinder 
wherein the moveable carrier plate is connected both to the first cylinder and to the second cylinder (as depicted (5) is connected to (8) and (15)), and the electro-hydrostatic drive is configured: 
(A) for the force-building movement, to clamp the first cylinder, by the clamping apparatus, to the pillar and to pressurize one cylinder chamber of the first cylinder with the hydraulic fluid, and 
(B) for the rapid movement, to unclamp the first cylinder is unclamped, by the clamping apparatus, from the pillar and to pressurize one cylinder chamber of the second cylinder is pressurized with the hydraulic fluid ([0033] discloses valve (23) sends pressure to cylinder/chamber (15/20) while valve (22) is closed (8- blocked) rapid down), [0035] discloses valve (23) sends pressure to cylinder/chamber (15/19), while valve (22) is closed (8- blocked) rapid up), and 
(C) for the force-building movement downward, to pressurize the first cylinder chamber of the first cylinder with the hydraulic fluid, along with the first cylinder chamber of the second cylinder, which acts into the same direction [0034] discloses valve (23) sends pressure STILL to cylinder/chamber (15/20), valve (22) sends pressure to cylinder/chamber (8/12) (force-building close/downward), and
(D) for the force-building movement upward, to pressurize the second cylinder chamber of the first cylinder with the hydraulic fluid, along with the second cylinder chamber of the second cylinder, which acts into the same direction [0037] discloses valve (23) sends pressure to cylinder/chamber (15/19), valve (22) sends pressure to 
(To paraphrase, Classen teaches a process in [0033-0035, 0037] whereby a rapid downward movement [0033], followed by a force building downward movement [0034], followed by a ‘tear away’ upward movement [0035] (pressure to cylinder/chamber (15/20) and (8/11)), followed by a rapid upward movement [0035]; [additional valve setting combinations including a force building upward are disclosed in [0037]).
Regarding claim 3, Classen discloses (Fig. 1) characterized in that the moveable carrier plate (5) is connected to the housing (8) of the first cylinder (8) and to the housing (15) of the second cylinder (15).  
Regarding claim 6, Classen discloses (Fig. 1) for the rapid movement and force-building movement downwards, to move hydraulic fluid in a first direction ([0034] discloses flow towards the first chamber of the first cylinder and the first chamber of the second cylinder via valves (22, 23)), and 
for the rapid movement and force-building movement upwards, to move hydraulic fluid in an opposite, second direction ([0034] flow to the second chamber of the first cylinder and the second chamber of the second cylinder via valves (22, 23), which is a flow in an opposite direction/cylinder chamber).  
Regarding claim 11, Classen discloses (Fig. 1) for the rapid movement downward, to pressurize the first cylinder chamber (19) of the second cylinder (15) with the hydraulic fluid ([0033] discloses valve (23) sends pressure to cylinder/chamber (15/20) while valve (22) is closed (8- blocked)).  
Regarding claim 12, Classen discloses (Fig. 1) for the rapid movement upward, 
Regarding claim 13, Classen discloses (Fig. 1) the piston (9) and the cylinder rod (10) of the first cylinder (8) are formed in one piece (depicted as a single piece).  
Regarding claim 14, Classen discloses (Fig. 1) the first cylinder and/or the second cylinder (15) is a balanced cylinder (depicted as a cylinder with two rods extending from the piston rod thereby making it ‘balanced’).  
Regarding claim 15, Classen discloses (Fig. 1) the first cylinder and/or the second cylinder (15) is realized as a plurality of cylinders (15 is depicted as at least two cylinders).  
Regarding claim 16, Classen discloses (Fig. 1) the clamping apparatus (13/14) comprises: includes a third cylinder (14) with a piston , a cylinder rod, an outer piston chamber [0027], and an apparatus to pressurize the outer piston chamber with a pressure, where the cylinder rod is suitable, by means of pressurizing the outer piston chamber with a pressure, to clamp and/or unclamp the first cylinder to the pillar ([0027] discloses (13/14) as a “hydraulic displacement unit” which fundamentally has an apparatus to pressurize the outer piston chamber).  
Regarding claim 21, Classen discloses (Fig. 1) the pillar (4) is configured to build a form-locking connection between the first cylinder (8) and the corresponding part of said pillar ([0027] discloses complimentary shapes between the clamping device, pillar and first cylinder such that a ‘locked’ connection is provided during a ‘force 
Regarding claim 22, Classen discloses (Fig. 1) the pillar (4) has one or more ribs and/or grooves, to clamp reliably the first cylinder (8) to the corresponding part of said pillar ([0027] discloses, and is depicted complimentary shapes, interpreted as ribs/grooves, between the clamping device, pillar and first cylinder such that a ‘locked’ connection is provided during a ‘force building movement’).  
Regarding claim 23, Classen discloses (Fig. 1) a pressure source (27), which maintains, along with the hydro-machine (21), a predefined a positive pressure above atmospheric pressure against the environment [0028-0029].  
Regarding claim 28, Classen discloses (Fig. 1) the second cylinder is a balanced cylinder (as depicted, cylinder (15) has two rods, and is therefore a ‘balanced’ cylinder).  

Regarding claim 29, Classen discloses (Fig. 1) a method for implementing a force-building movement and a rapid movement utilizing an electro-hydrostatic drive, comprising: 
selecting an electro-hydrostatic drive including: 
(a) a hydro-machine (21) with variable volume and/or rotational speed, driven by an electric motor (24), for providing a volume-flow of a hydraulic fluid [0028]; 
(b) a first cylinder (8) with a housing (8), a piston (9), a cylinder rod (10), and a first cylinder chamber (11) and a second cylinder chamber (12); 
(c) a second cylinder (15) with a piston (17), a cylinder rod (18), and a first 
(d) a moveable carrier plate (5); 
(e) a pillar (4); and 
(f) a clamping apparatus (13/14) to clamp or unclamp the first cylinder to or from the pillar [0027], respectively; 
wherein the hydraulic drive has a closed hydraulic circuit (depicted as a closed circuit comprising a return fluid line that directly feeds the pump inlet), which has, when run, a positive pressure above atmospheric pressure (fundamentally pumps operate above atmospheric pressure) and which, utilizing the hydro-machine, can pressurize either the first cylinder chamber or the second cylinder chamber of the first cylinder and/or the first cylinder chamber or the second cylinder chamber of the second cylinder [0030], 
wherein the moveable carrier plate is connected both to the first cylinder and to the second cylinder (as depicted (5) is connected to (8) and (15)); 
realizing the force-building movement by clamping the first cylinder by the clamping apparatus to the pillar and by pressurizing one cylinder chamber of the first cylinder with the hydraulic fluid; 
realizing the rapid movement by unclamping the first cylinder by the clamping apparatus from the pillar and by pressurizing one cylinder chamber of the second cylinder with the hydraulic fluid ([0033] discloses the pressurizing of the one cylinder chamber, [0034] discloses that the clamp was unclamped); 
when realizing the force-building movement downward, pressurizing the first cylinder chamber of the first cylinder with the hydraulic fluid, along with the first cylinder 
when realizing the force-building movement upward, pressurizing the second cylinder chamber of the first cylinder with the hydraulic fluid, along with the second cylinder chamber of the second cylinder, which acts into the same direction ([0034] discloses the clamp still being clamps, and flow to the second chamber of the first cylinder and the second chamber of the second cylinder via valves (22, 23)).  
Regarding claim 31, Classen discloses (Fig. 1) an additional step: pressurizing, along with one cylinder chamber of the first cylinder, a selected cylinder chamber of the second cylinder, which acts into the same direction [0033].  
Regarding claim 32, Classen discloses (Fig. 1) unclamping to realize the rapid movement utilizes the clamping apparatus to unclamp the first cylinder from the pillar, and pressurizing one cylinder chamber of the second cylinder with the hydraulic fluid ([0033] discloses the pressurizing of the one cylinder chamber, and as depicted, chamber (20) when pressurized causes ‘rapid movement upward’ which fundamentally requires the clamp to be unclamped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Classen.
Regarding claim 2, Classen discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  Classen further discloses (Fig. 1-3) the moveable carrier plate (5) is connected to the housing (8) of the first cylinder (8) and to the housing (15) of the second cylinder (15).
Classen fails to explicitly state that the moveable carrier plate is connected to the cylinder rod of the second cylinder.  
Classen teaches a second embodiment (Fig. 4) whereby a cylinder rod (10’) of a cylinder (8’) is connected to the moveable carrier plate (5’).
It would have been obvious to one of ordinary skill in the art to connect the moveable carrier plate to the cylinder rod of the second cylinder in the device of Classen embodiment 1 (Fig. 1-3) to move the carrier plate as taught by Classen embodiment 2 (Fig. 4) as connecting the moveable carrier plate to the cylinder rod of the second cylinder is a known technique from a similar device.

Regarding claim 4, Classen discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  Classen further discloses the moveable carrier plate (5) is connected to the housing (8) of the first cylinder (8) and to the housing (15) of the second cylinder (15).
Classen fails to explicitly state that the moveable carrier plate is connected to the 
Classen teaches a second embodiment (Fig. 4) whereby a cylinder rod (10’) of a cylinder (8’) is connected to the moveable carrier plate (5’).
It would have been obvious to one of ordinary skill in the art to connect the moveable carrier plate to the cylinder rod of the first cylinder and the cylinder rod of the second cylinder in the device of Classen embodiment 1 (Fig. 1-3) to move the carrier plate as taught by Classen embodiment 2 (Fig. 4) as connecting the moveable carrier plate to the cylinder rod of a cylinder is a known technique from a similar device.

Regarding claim 5, Classen discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  Classen further discloses the moveable carrier plate (5) is connected to the housing (8) of the first cylinder (8) and to the housing (15) of the second cylinder (15).
Classen fails to explicitly state that the moveable carrier plate is connected to the cylinder rod of the first cylinder.  
Classen teaches a second embodiment (Fig. 4) whereby a cylinder rod (10’) of a cylinder (8’) is connected to the moveable carrier plate (5’).
It would have been obvious to one of ordinary skill in the art to connect the moveable carrier plate to the cylinder rod of the first cylinder in the device of Classen embodiment 1 (Fig. 1-3) to move the carrier plate as taught by Classen embodiment 2 (Fig. 4) as connecting the moveable carrier plate to the cylinder rod of the first cylinder .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Classen in view of Miyahara; Kiyoshi US 6164947 A, hereinafter Miyahara.  Classen and Miyahara are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (mold clamping devices); or the reference is reasonably pertinent to the problem faced by the inventor (clamping moveable carrier plates via fluid means).  MPEP2141.01(a) I.
Regarding claim 18, Classen discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that a spring is arranged in the third cylinder, which counteracts the pressure of the outer piston chamber.  
Miyahara discloses (Fig. 1, 4-6) a mold clamping device with a moveable carrier plate (20), a clamping apparatus (9) comprising
a third cylinder (56) with a piston (not depicted piston within (56), a cylinder rod (56r), an outer piston chamber (pressurized chamber within (56)), and an apparatus to pressurize the outer piston chamber with a pressure (fundamentally a pneumatic cylinder requires an apparatus to pressurize an internal chamber to actuate), where the cylinder rod is suitable, by means of pressurizing the outer piston chamber with a pressure, to clamp and/or unclamp the first cylinder to the pillar (Col 5 Ln 50-59), 
wherein a spring is arranged in the third cylinder, which counteracts the pressure of the outer piston chamber (Col 5 Ln 50-59, Col 6 Ln 20-23).
Miyahara further discloses that by incorporating a spring into the third cylinder, 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Classen, by providing a spring in the third cylinder, as taught by Miyahara, for the purpose of providing an automatic locking device in the event of component failure.

Regarding claim 20, Classen discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the clamping apparatus: includes a pneumatic actuator, which imposes pressure against the first cylinder, to clamp and/or unclamp the first cylinder to the pillar.  Instead Classen discloses a hydraulic actuator.
Miyahara discloses (Fig. 1, 4-6) a mold clamping device with a moveable carrier plate (20), a clamping apparatus (9) comprising
a third cylinder (56) with a piston (not depicted piston within (56), a cylinder rod (56r), an outer piston chamber (pressurized chamber within (56)), and an apparatus to pressurize the outer piston chamber with a pressure (fundamentally a pneumatic cylinder requires an apparatus to pressurize an internal chamber to actuate), where the cylinder rod is suitable, by means of pressurizing the outer piston chamber with a pressure, to clamp and/or unclamp the first cylinder to the pillar (Col 5 Ln 50-59), 
wherein the actuator is a pneumatic actuator (Col 5 Ln 50-59).
It would have been obvious to one of ordinary skill in the art to provide/use a pneumatic actuator in the device of Classen to actuate the clamp to clamp/unclamp the 

Allowable Subject Matter
Claims 10, 17, 19 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Modifications to the device/method of Classen, to incorporate the features of said claims cannot be performed without improper hindsight bias. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16/768,661
/MATTHEW WIBLIN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/F Daniel Lopez/           Primary Examiner, Art Unit 3745